O’Dwyer, J.
Admitting the appellant’s proposition that the attorneys appeared specially for the purpose of obtaining an order, vacating the service of the summons, and that the application having been decided, they have no authority to act further, we are of the opinion that the contention of these attorneys that, after obtaining this order in their favor, they can withdraw so as to prevent an appeal from the order, would lead to the most palpable injustice.
If this practice should be upheld, they can forever prevent an appeal from any order they have obtained or can obtain in this case, for they can appear especially in each instance, obtain an order, and then withdraw.
Although it is sometimes said that the retainer of an attorney ends with the entry of a judgment yet it is well settled that after judgment the attorney’s relations to his client continue in the *610matter for many purposes, he can issue execution, give satisfaction of the judgment, and is the proper party upon whom the defeated party should serve notice of appeal. .
' Likewise, where attorneys appear for a certain purpose, as it is claimed in this .case, to obtain an order, their relation to their client still exists for the purposes of an appeal from that order.
Order appealed from should be affirmed, with costs.
Eitzsimons, J., concurs.
Order affirmed, with costs.